Abatement Order filed February 26, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00508-CR
                                  ____________

                        BRYAN SAUNDERS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 14
                           Harris County, Texas
                       Trial Court Cause No. 1929966

                           ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. When the losing party on a motion to suppress requests findings of fact
and conclusions of law, the trial court is required to make them. State v. Cullen,
195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s motion to suppress and
have a supplemental clerk’s record containing those findings filed with the clerk of
this court on or before March 24, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                       PER CURIAM